Citation Nr: 1825021	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  13-30 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to service connection for kidney cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  He served in Vietnam and is a recipient of the Combat Infantryman Badge.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran testified before the undersigned Veterans' Law Judge (VLJ) in a November 2014 hearing.  This case was previously before the Board in June 2015 and July 2017 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides coincident with his service.

2.  A preponderance of the evidence is against a finding that the Veteran's current bladder cancer is related to his active service, and it is not due to herbicide agent exposure.

3.  A preponderance of the evidence is against a finding that the Veteran's current kidney cancer is related to his active service, and it is not due to herbicide agent exposure.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bladder cancer have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for kidney cancer have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104, (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Certain disabilities, including malignant tumors, are presumed to be serviced connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

The Board notes the Veteran served in Vietnam and is thus presumed to have been exposed to herbicide agents, including Agent Orange, during service. 38 U.S.C.
§ 1116; 38 C.F.R. 3,307, 3.309(e).  Because he was exposed to an herbicide agent during service, certain diseases are presumed to have been incurred in service, if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  The Board notes that bladder and kidney cancer are not disabilities that fall under one of the presumptive categories.  Id.
However, the unavailability of presumptive service connection for a disability based on exposure to herbicide agents does not preclude a veteran from establishing service connection with proof of direct causation, to include via such exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

As there is considerable overlap in the applicable evidence for the Veteran's claims for entitlement to service connection for bladder and kidney cancer, the Board will discuss the two claims together.

In this case, the Board acknowledges that in a January 2012 VA examination report, the Veteran was diagnosed with bladder and kidney cancer.  The examiner noted that the Veteran had confirmed Vietnam service.  Concerning his bladder cancer, the Veteran was first diagnosed in January 2009.  In February 2010, while undergoing evaluation for his bladder cancer, the Veteran was found to have a right kidney mass.  

In a July 2017 addendum opinion, the VA examiner opined that it was less likely than not that the Veteran's urothelial (bladder) and renal cell (kidney) cancer were related to active service, in-service exposure to herbicides, or any other in-service contaminants, to include smoke, fumes, chemicals, and/or napalm.  The rationale was that the Veteran's service treatment records were silent for any documented factors contributing to his bladder and kidney cancer.  The examiner noted that according to the Agent Orange Act of 1991, neither bladder nor kidney cancer are presumptively associated with herbicide exposure or smoke, fumes, and napalm.  

Furthermore, according to current medical literature, the possibility of increased risk of both bladder and kidney cancer have been associated with toxic occupational exposure to paint components, benzene, polycyclic aromatic hydrocarbons, and/or diesel exhaust, as well as cadmium, asbestos, and petroleum by-products, respectively.  However, the examiner noted that these associations have been found to be marginal and without definitive medical consensus.  Additionally, the examiner explained that conclusive evidence in the Veteran's claims file of such clinically significant exposure to these compounds, as well as medical literature evidence of a robust nexus relationship between these compounds and bladder and kidney cancer, is lacking.  In summary, the VA examiner opined that the evidence in full failed to substantiate the Veteran's claims.  

Finally, the VA examiner noted that the Veteran was not diagnosed with bladder and kidney cancer until more than 40 years after he left active service.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

The Board finds that the July 2017 VA addendum opinion, finding no nexus between the Veteran's current bladder and kidney cancer and active service, to include herbicide exposure, is the most probative evidence of record, as the examiner reviewed the claims file and provided a detailed rationale.  The Veteran is competent to observe symptoms, including those which may be representative of bladder and kidney cancer, but he does not have the training or credentials to provide a competent opinion as to a specific cancer diagnosis or the onset date of such diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on the above analysis, the preponderance of the evidence is against the claims for service connection for bladder and kidney cancer, to include as due to herbicide exposure, and the claims must be denied.  38 U.S.C. § 5107(b).

ORDER

Entitlement to bladder cancer is denied.

Entitlement to kidney cancer is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


